



EXECUTION VERSION
Xerium Technologies, Inc.
$480,000,000
9.500% Senior Secured Notes due 2021
REGISTRATION RIGHTS AGREEMENT
August 9, 2016
JEFFERIES LLC
As Representative of the
Initial Purchasers
c/o Jefferies LLC                                
520 Madison Avenue
New York, New York 10022


Ladies and Gentlemen:
Xerium Technologies, Inc., a corporation organized under the laws of the State
of Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I to the Purchase Agreement (as defined below) (the “Initial
Purchasers”), $480,000,000 aggregate principal amount of its 9.500% Senior
Secured Notes due 2021 (the “Securities”), upon the terms and conditions set
forth in the Purchase Agreement, dated July 26, 2016 among the Company, the
Guarantors (as defined below) and you (the “Purchase Agreement”) relating to the
initial placement (the “Initial Placement”) of the Securities. The Securities
will be fully and unconditionally guaranteed (the “Guarantees”) by each of the
Company’s direct and indirect wholly-owned domestic subsidiaries (collectively,
the “Guarantors”). To induce you to enter into the Purchase Agreement and to
satisfy a condition to your obligations thereunder, the Company and the
Guarantors agree with you for your benefit and the benefit of the holders from
time to time of the Securities (including the Initial Purchasers) (each a
“Holder” and, collectively, the “Holders”), as follows:
Definitions. Capitalized terms used herein without definition shall have their
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:




Americas 91432700
 
 




--------------------------------------------------------------------------------




“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Additional Interest” shall have the meaning set forth in Section 8 hereof.
“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
“Closing Date” shall mean the date of the first issuance of the Securities.
“Commission” shall mean the Securities and Exchange Commission.
“Debt Securities Fee” shall have the meaning ascribed thereto in the Purchase
Agreement.
“Deferral Period” shall have the meaning indicated in Section 4(j)(ii) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Exchange Offer Completion Deadline” shall mean the 30th Business Day following
the Exchange Offer Effectiveness Deadline.
“Exchange Offer Effectiveness Deadline” shall mean the 270th day after the
Closing Date (or if such day is not a Business Day, the next succeeding Business
Day).
“Exchange Offer Registration Period” shall mean the 120-day period following the
consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement.
“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration


2


Americas 91432700
 
 




--------------------------------------------------------------------------------




statement, including post-effective amendments thereto, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.
“Exchanging Dealer” shall mean any Holder (which may include the Initial
Purchasers) that is a Broker-Dealer and elects to exchange for New Securities
any Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company).
“Final Memorandum” shall mean the offering memorandum, dated July 26, 2016,
relating to the Securities, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
“Holder” shall have the meaning set forth in the preamble hereto.
“Indenture” shall mean the Indenture relating to the Securities, dated as of the
date hereof, among the Company, the Guarantors and U.S. Bank National
Association, as trustee and collateral agent, as the same may be amended from
time to time in accordance with the terms thereof.
“Initial Placement” shall have the meaning set forth in the preamble hereto.
“Initial Purchasers” shall have the meaning set forth in the preamble hereto.
“Losses” shall have the meaning set forth in Section 6(e) hereof.
“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.
“New Securities” shall mean debt securities of the Company and the Guarantors
evidencing the same continuing indebtedness as the Securities and identical in
all material respects to the Securities (except that the transfer restrictions
shall be


3


Americas 91432700
 
 




--------------------------------------------------------------------------------




modified or eliminated, as appropriate and no Additional Interest shall apply
thereto) to be issued under the Indenture.
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference or deemed to be
incorporated by reference therein.
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
“Registered Exchange Offer” shall mean the proposed offer of the Company and the
Guarantors to issue and deliver to the Holders of the Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the Securities, a like aggregate principal amount of the
New Securities evidencing the same continuing indebtedness.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities: (i) when a Registration Statement with
respect to such Securities has become effective under the Act and such
Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities are sold pursuant to Rule 144 under the Act
(or any successor rule or regulation thereto that may be adopted by the
Commission), (iii) when such Securities cease to be outstanding, (iv) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by the Initial Purchasers and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated, and (v) on the second
anniversary of this Agreement.
“Registration Expenses” shall have the meaning set forth in Section 5 hereof.
“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.


4


Americas 91432700
 
 




--------------------------------------------------------------------------------




“Securities” shall have the meaning set forth in the preamble hereto.
“Shelf Effectiveness Deadline” shall have the meaning set forth in Section 3(b).
“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.
“Shelf Registration Period” has the meaning set forth in Section 3(b)(ii)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors pursuant to the provisions of Section 3 hereof
which covers some or all of the Securities or New Securities, as applicable, on
an appropriate form under Rule 415 under the Act, or any similar rule that may
be adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.
Registered Exchange Offer. (a) Unless due to any change in law or applicable
interpretations thereof by the Commission or its staff, the Company and the
Guarantors determine upon advice of their outside counsel that they are not
permitted to effect the Registered Exchange Offer, the Company shall prepare and
file with the Commission the Exchange Offer Registration Statement with respect
to the Registered Exchange Offer. The Company and the Guarantors shall use their
reasonable best efforts to cause the Exchange Offer Registration Statement to be
filed with the Commission and become effective under the Act no later than the
Exchange Offer Effectiveness Deadline. The Company and the Guarantors shall use
their reasonable best efforts to cause the exchange of the Securities no later
than the Exchange Offer Completion Deadline.
(b)    Upon the effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall promptly commence the Registered Exchange
Offer, it being


5


Americas 91432700
 
 




--------------------------------------------------------------------------------




the objective of such Registered Exchange Offer to enable each Holder electing
to exchange Securities for New Securities (assuming that such Holder (i) is not
an Affiliate of the Company, (ii) acquires the New Securities in the ordinary
course of such Holder’s business, (iii) is not engaged in, does not intend to
engage in, and has no arrangements or understanding with any person to
participate in, the distribution of the New Securities, (iv) is not an Initial
Purchaser holding the Securities that have the status of an unsold allotment
remaining from the initial distribution of the Securities, and (v) is not
otherwise prohibited by any law or policy of the Commission from participating
in the Registered Exchange Offer) to trade such New Securities from and after
their receipt without any limitations or restrictions under the Act and without
material restrictions under the securities laws of a substantial proportion of
the several states of the United States.
(c)    In connection with the Registered Exchange Offer, the Company and the
Guarantors shall:
(i)    mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
(ii)    keep the Registered Exchange Offer open for not less than 20 Business
Days and not more than 30 Business Days after the date notice thereof is mailed
to the Holders (or, in each case, longer if required by applicable law);
(iii)    use their reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required under the Act, to ensure that it is available for sales of New
Securities by Exchanging Dealers for a period ending on the earlier of (A) the
last day of the Exchange Offer Registration Period and (B) the date on which an
Exchanging Dealer is no longer required to deliver a prospectus in connection
with market‑making or other trading activities;
(iv)    utilize the services of a depositary for the Registered Exchange Offer,
which may be the Trustee or an Affiliate of the Trustee;
(v)    permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
(vi)    prior to effectiveness of the Exchange Offer Registration Statement,
either (A) provide a supplemental letter to the Commission (x) stating that the
Company and the Guarantors are conducting the Registered Exchange


6


Americas 91432700
 
 




--------------------------------------------------------------------------------




Offer in reliance on the position of the Commission in Exxon Capital Holdings
Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc. (pub.
avail. June 5, 1991), as interpreted by Shearman & Sterling LLP (pub. avail.
July 2, 1993); and (y) including a representation that the Company and the
Guarantors have not entered into any arrangement or understanding with any
person to distribute the New Securities to be received in the Registered
Exchange Offer and that, to the best of the Company’s and the Guarantors’
information and belief, each Holder participating in the Registered Exchange
Offer is acquiring the New Securities in the ordinary course of business and has
no arrangement or understanding with any person to participate in the
distribution of the New Securities (the “Representation”) or (B) include the
Representation in the Prospectus; and
(vii)    comply in all material respects with all applicable laws in connection
with the Registered Exchange Offer.
(d)    As soon as practicable after the close of the Registered Exchange Offer,
the Company and the Guarantors shall:
(i)    accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;
(ii)    deliver to the Trustee for cancellation in accordance with Section 4(r)
all Securities so accepted for exchange; and
(iii)    cause the Trustee promptly to authenticate and deliver to each Holder
of Securities a principal amount of New Securities equal to the principal amount
of the Securities of such Holder so accepted for exchange; provided that, in the
case of any Securities held in global form by a depository, authentication and
delivery to such depository of one or more replacement Securities in global form
in an equivalent principal amount thereto for the account of such Holders in
accordance with the Indenture shall satisfy such authentication and delivery
requirement.
(e)    Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) cannot under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling (pub. avail. July 2, 1993) and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Act


7


Americas 91432700
 
 




--------------------------------------------------------------------------------




in connection with any secondary resale transaction, which must be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K or any
successor provisions under the Act if the resales are of New Securities obtained
by such Holder in exchange for Securities acquired by such Holder directly from
the Company, the Guarantors or one of their Affiliates. Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company and the Guarantors in writing (which may be contained in the
applicable letter of transmittal) that, at the time of the consummation of the
Registered Exchange Offer:
(i)    any New Securities received by such Holder will be acquired in the
ordinary course of business;
(ii)    such Holder is not engaged in, does not intend to engage in and does not
and will not have any arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Act;
(iii)    such Holder is not an Affiliate of the Company; and
(iv)    if such Holder is an Exchanging Dealer, then such Holder will comply
with the applicable provisions of the Act (including, but not limited to, the
Prospectus delivery requirement thereunder) in connection with a sale of any
Securities received by such Holder pursuant to the Registered Exchange Offer.
(f)    If the Initial Purchasers determine that they are not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
the Initial Purchasers, the Company and the Guarantors shall issue and deliver
to the Initial Purchasers or the person purchasing New Securities registered
under a Shelf Registration Statement as contemplated by Section 3 hereof from
the Initial Purchasers, in exchange for such Securities, a like principal amount
of New Securities. The Company and the Guarantors shall use their respective
reasonable best efforts to cause the CUSIP Service Bureau to issue the same
CUSIP number for such New Securities as for New Securities issued pursuant to
the Registered Exchange Offer.
(g)    The Company and the Guarantors shall ensure that the Exchange Offer
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Exchange Offer Registration
Statement or such amendment or supplement, (A) comply in all material respects
with the applicable requirements of the Act; and (B) do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in the case
of the Prospectus, in the light of the circumstances under which they were made)
not misleading (it


8


Americas 91432700
 
 




--------------------------------------------------------------------------------




being understood that the Company and the Guarantors shall not be responsible
for any information provided by or on behalf of Holders).
Shelf Registration. (a) If (i) due to any change in law or applicable
interpretations thereof by the Commission or its staff, the Company and the
Guarantors determine upon advice of their outside counsel that they are not
permitted to effect the Registered Exchange Offer as contemplated by Section 2
hereof; (ii) the Registered Exchange Offer is not consummated within 30 Business
Days of the date of the effectiveness of the Exchange Offer Registration
Statement; (iii) prior to the 20th day following consummation of the Registered
Exchange Offer (A) the Initial Purchasers so request with respect to Securities
that are not eligible to be exchanged for New Securities in the Registered
Exchange Offer and that are held by it following consummation of the Registered
Exchange Offer, or (B) any Holder (other than the Initial Purchasers) is not
eligible to participate in the Registered Exchange Offer (other than by reason
of such Holder being an Affiliate of the Company); or (iv) if the Initial
Purchasers participate in the Registered Exchange Offer or acquire New
Securities pursuant to Section 2(f) hereof, and the Initial Purchasers do not
receive freely tradable New Securities in exchange for Securities constituting
any portion of an unsold allotment (it being understood that (x) the requirement
that the Initial Purchasers deliver a Prospectus containing the information
required by Item 507 or 508 of Regulation S-K under the Act in connection with
sales of New Securities acquired in exchange for such Securities shall not
result in such New Securities being not “freely tradeable” and (y) the
requirement that an Exchanging Dealer deliver a Prospectus in connection with
sales of New Securities acquired in the Registered Exchange Offer in exchange
for Securities acquired as a result of market-making activities or other trading
activities shall not result in such New Securities being not “freely
tradeable”), the Company and the Guarantors shall effect at their cost a Shelf
Registration Statement in accordance with subsection (b) below.
(b)    (i)    The Company and the Guarantors shall as promptly as reasonably
practicable, file with the Commission and shall use their reasonable best
efforts to cause to be declared effective under the Act within 105 days (or if
such day is not a Business Day, the next succeeding Business Day) after so
required or requested (the “Shelf Effectiveness Deadline”), a Shelf Registration
Statement relating to the offer and sale of the Securities or the New
Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than the Initial Purchasers) shall be entitled to have the Securities
held by it covered by such Shelf Registration Statement unless such Holder
agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder; and provided further, that with respect to New
Securities received by the Initial Purchasers in exchange for Securities
constituting any portion of an unsold allotment, the Company and the


9


Americas 91432700
 
 




--------------------------------------------------------------------------------




Guarantors may, if permitted by current interpretations by the Commission’s
staff, file a post-effective amendment to the Exchange Offer Registration
Statement containing the information required by Item 507 or 508 of Regulation
S-K, as applicable, in satisfaction of their obligations under this subsection
with respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.
(ii)    Subject to Section 4(c), the Company and the Guarantors shall use their
respective reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Act, in
order to permit the Prospectus forming part thereof to be usable by Holders for
a period (the “Shelf Registration Period”) from the date the Shelf Registration
Statement is declared effective by the Commission until the earliest of (A) the
second anniversary of the effective date of the Shelf Registration Statement or
(B) the date upon which all the Securities covered by the Shelf Registration
Statement have been sold or distributed pursuant to the Shelf Registration
Statement or have ceased to be Registrable Securities. The Company and the
Guarantors shall be deemed not to have used their reasonable best efforts to
keep the Shelf Registration Statement effective during the Shelf Registration
Period if they voluntarily take any action that would result in Holders of
Securities covered thereby not being able to offer and sell such Securities at
any time during the Shelf Registration Period, unless such action is (x)
required by applicable law or otherwise undertaken by the Company in good faith
and for valid business reasons (not including avoidance of the Company’s and the
Guarantors’ obligations hereunder), including the acquisition or divestiture of
assets, and (y) permitted pursuant to Section 4(j)(ii) hereof.
(iii)    The Company and the Guarantors shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (A) to comply in all material respects with the applicable
requirements of the Act; and (B) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading (it being understood that the Company and the Guarantors shall not be
responsible for any information provided by or on behalf of the Holders).


10


Americas 91432700
 
 




--------------------------------------------------------------------------------




Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.
(a)    The Company and the Guarantors shall:
(i)    furnish to the Initial Purchasers and to counsel for the Initial
Purchasers and the Holders, not less than five Business Days prior to the filing
thereof with the Commission, a copy of any Exchange Offer Registration Statement
and, in the case of any Shelf Registration Statement, furnish the Majority
Holders and their counsel a copy of the Shelf Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall use their reasonable best efforts to reflect in each
such document, when so filed with the Commission, such comments as the Initial
Purchasers or Majority Holders, as applicable, and such respective counsel
reasonably propose;
(ii)    include the information set forth in Annex A hereto on the facing page
of the Exchange Offer Registration Statement, in Annex B hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
(iii)    if requested by the Initial Purchasers, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
(iv)    in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Registrable Securities pursuant to the Shelf
Registration Statement as selling security holders.
(b)    The Company and the Guarantors shall ensure that:
(i)    any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act; and
(ii)    any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit


11


Americas 91432700
 
 




--------------------------------------------------------------------------------




to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
(c)    The Company and the Guarantors shall advise the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that, in each case, has provided in
writing to the Company and the Guarantors a telephone or facsimile number and
address for notices, and, if requested by the Initial Purchasers or any such
Holder or Exchanging Dealer, shall confirm such advice in writing (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the Prospectus until the Company and the Guarantors shall
have remedied the basis for such suspension):
(i)    when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post‑effective
amendment thereto has become effective;
(ii)    of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;
(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;
(iv)    of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the institution or threatening of any
proceeding for such purpose; and
(v)    of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
(d)    The Company and the Guarantors shall use their reasonable best efforts to
prevent the issuance of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.


12


Americas 91432700
 
 




--------------------------------------------------------------------------------




(e)    The Company and the Guarantors shall, upon request, furnish to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, including (if specifically requested) all
material incorporated therein by reference and all exhibits thereto (including
exhibits incorporated by reference therein).
(f)    The Company and the Guarantors shall, during the Shelf Registration
Period, deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
Preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Company and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by each of the selling Holders of Securities in connection
with the offering and sale of the Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.
(g)    The Company and the Guarantors shall promptly deliver to the Initial
Purchasers, each Exchanging Dealer and each other person required to deliver a
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. The Company and the Guarantors consent to the use of the
Prospectus or any amendment or supplement thereto by the Initial Purchasers, any
Exchanging Dealer and any such other person that may be required to deliver a
Prospectus following the Registered Exchange Offer in connection with the
offering and sale of the New Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement.
(h)    Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Company and the
Guarantors shall use their reasonable best efforts to arrange, if necessary, for
the registration and/or qualification (or exemption therefrom) of the Securities
or the New Securities for sale under the state securities or Blue Sky laws of
such jurisdictions within the United States as any Holder shall reasonably
request and shall maintain such registration and/or qualification (or exemption
therefrom) in effect so long as required; provided that in no event shall the
Company and the Guarantors be obligated to qualify to do business in any
jurisdiction where they are not then so qualified or to take any action that
would subject them to service of process in suits, other than those arising out
of the Initial Placement, the Registered Exchange Offer or any offering pursuant
to a Shelf Registration Statement, in any such jurisdiction where they are not
then so subject.
(i)    The Company and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing New


13


Americas 91432700
 
 




--------------------------------------------------------------------------------




Securities or Securities to be issued or sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
Holders may request.
(j)    (i) Upon the occurrence of any event contemplated by
subsection (c)(v) above, the Company and the Guarantors shall promptly(or within
the time period provided for by clause (ii) hereof, if applicable) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to the Initial Purchasers of the
securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In such circumstances,
the period of effectiveness of the Exchange Offer Registration Statement
provided for in Section 2 shall be extended by the number of days from and
including the date of the giving of a notice of suspension pursuant to
Section 4(c) to and including the date when the Initial Purchasers, the Holders
of the Securities and any known Exchanging Dealer shall have received such
amended or supplemented Prospectus pursuant to this Section.
(ii)    Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Company, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Company and the Guarantors shall give notice
(without notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Registrable Securities
pursuant to the Shelf Registration until such Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 4(a) hereof, or until
it is advised in writing by the Company and the Guarantors that the Prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.
The period during which the availability of the Shelf Registration and any
Prospectus is suspended (the “Deferral Period”) shall not exceed 90 days in any
six-month period.
(k)    Not later than the effective date of any Registration Statement, the
Company and the Guarantors shall provide a CUSIP number for the Securities or
the New Securities, as the case may be, registered under such Registration
Statement and provide the


14


Americas 91432700
 
 




--------------------------------------------------------------------------------




Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.
(l)    The Company and the Guarantors shall comply in all material respects with
all applicable rules and regulations of the Commission and shall make generally
available to their security holders an earning statement satisfying the
provisions of Section 11(a) of the Act as soon as practicable after the
effective date of the applicable Registration Statement and in any event no
later than 45 days after the end of a 12-month period (or 90 days, if such
period is a fiscal year) beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the applicable
Registration Statement.
(m)    The Company and the Guarantors shall cause the Indenture to be qualified
under the Trust Indenture Act in a timely manner.
(n)    The Company and the Guarantors may require each Holder of securities to
be sold pursuant to any Shelf Registration Statement to furnish to the Company
and the Guarantors such information regarding the Holder and the distribution of
such securities as the Company and the Guarantors may from time to time
reasonably require for inclusion in such Registration Statement. The Company and
the Guarantors may exclude from such Shelf Registration Statement the Securities
of any Holder that fails to furnish such information within a reasonable time
after receiving such request.
(o)    In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other appropriate actions
in order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 hereof.
(p)    In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:
(i)    make available at reasonable times for inspection all relevant financial
and other records and pertinent corporate documents and properties of the
Company and its subsidiaries that shall be reasonably available for inspection
by the Holders of Securities to be registered thereunder, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by the Holders or any such
underwriter;


15


Americas 91432700
 
 




--------------------------------------------------------------------------------




(ii)    cause the Company’s and the Guarantors’ officers, directors, employees,
accountants and auditors to supply all relevant information reasonably requested
by the Majority Holders or any such underwriter participating in any disposition
pursuant to such Registration Statement and attorney, accountant or agent in
connection with any such Registration Statement as is customary for similar due
diligence examinations;
(iii)    make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
(iv)    if requested by the Majority Holders, their counsel or the managing
underwriters, if any, in connection with such Shelf Registration Statement,
obtain opinions of counsel to the Company and the Guarantors and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
(v)    if requested by the Majority Holders, their counsel or the managing
underwriters, if any, in connection with such Shelf Registration Statement,
obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of Securities registered thereunder and the underwriters, if
any, in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with primary underwritten offerings; and
(vi)    deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 4(j) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company and the Guarantors.


16


Americas 91432700
 
 




--------------------------------------------------------------------------------




The actions set forth in clauses (iii), (v) and (vi) of this paragraph (p) shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder. The actions set
forth in clause (iv) of this paragraph (p) shall be performed at each closing
under any underwriting or similar agreement as and to the extent required
thereunder.
(q)    In the case of any Exchange Offer Registration Statement in connection
with an underwritten offering, the Company shall, if requested by the Initial
Purchasers, or by a Broker-Dealer that holds Securities that were acquired as a
result of market making or other trading activities:
(i)    make reasonably available for inspection by the requesting party, and any
attorney, accountant or other agent retained by the requesting party, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries;
(ii)    cause the Company’s and the Guarantors’ officers, directors, employees,
accountants and auditors to supply all relevant information reasonably requested
by the requesting party or any such attorney, accountant or agent in connection
with any such Registration Statement as is customary for similar due diligence
examinations;
(iii)    make such representations and warranties to the requesting party, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
(iv)    obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the requesting party and its counsel), addressed to
the requesting party, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the requesting party or its counsel;
(v)    obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary


17


Americas 91432700
 
 




--------------------------------------------------------------------------------




underwritten offerings, or if requested by the requesting party or its counsel
in lieu of a “comfort” letter, an agreed-upon procedures letter under Statement
on Auditing Standards No. 72, covering matters requested by the requesting party
or its counsel; and
(vi)    deliver such documents and certificates as may be reasonably requested
by the requesting party or its counsel, including those to evidence compliance
with Section 4(j) and with conditions customarily contained in underwriting
agreements.
The foregoing actions set forth in clauses (iii), (v) and (vi) of this
paragraph (q) shall be performed at the close of the Registered Exchange Offer
and the effective date of any post‑effective amendment to the Exchange Offer
Registration Statement. The actions set forth in clause (iv) of this paragraph
(q) shall be performed at the close of the Registered Exchange Offer.
(r)    If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities. In no event shall the Securities
be marked as paid or otherwise satisfied.
(s)    The Company and the Guarantors shall use their reasonable best efforts,
if the Securities have been rated prior to the initial sale of such Securities,
to confirm such rating agencies will continue to rate the Securities or the New
Securities, as the case may be, covered by a Registration Statement.
(t)    In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company and the
Guarantors shall cooperate with such Broker-Dealer in connection with any filing
required to be made under the FINRA rules.
(u)    The Company and the Guarantors shall use their reasonable best efforts to
take all other steps necessary to effect the registration of the Securities or
the New Securities, as the case may be, covered by a Registration Statement.
Registration Expenses. The Company and the Guarantors shall bear all expenses
incurred in connection with the performance of its obligations under Sections 2,
3 and 4 hereof and, in the event of any Shelf Registration Statement, will
reimburse the Holders for the reasonable fees and disbursements of one firm or
counsel (which shall initially be White & Case


18


Americas 91432700
 
 




--------------------------------------------------------------------------------




LLP, but which may be another nationally recognized law firm experienced in
securities matters designated by the Majority Holders) to act as counsel for the
Holders in connection therewith (collectively, the “Registration Expenses”). For
the avoidance of doubt, the Registration Expenses shall exclude any and all fees
and expenses of advisors or counsel to parties other than the Company or the
Guarantors (other than the fees and expenses set forth in the preceding
sentence); underwriting discounts and commissions; brokerage commissions; and
transfer taxes, if any, relating to the sale or disposition of Securities or New
Securities.
Indemnification and Contribution. (a) The Company and the Guarantors, jointly
and severally, agree to indemnify and hold harmless each Holder of Securities or
New Securities, as the case may be, covered by any Registration Statement, the
Initial Purchasers and, with respect to any Prospectus delivery as contemplated
in Section 4(g) hereof, each Exchanging Dealer, the directors, officers,
employees, Affiliates and agents of each such Holder, Initial Purchaser or
Exchanging Dealer and each person who controls any such Holder, Initial
Purchaser or Exchanging Dealer within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agree to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and the
Guarantors will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company and the Guarantors by or on behalf of any Holder or the Initial
Purchasers specifically for inclusion therein. This indemnity agreement shall be
in addition to any liability that the Company and the Guarantors may otherwise
have.
The Company and the Guarantors also, jointly and severally, agree to indemnify
as provided in this Section 6(a) or contribute as provided in Section 6(e)
hereof to Losses of each underwriter, if any, of Securities or New Securities,
as the case may be, registered under a Shelf Registration Statement, on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by


19


Americas 91432700
 
 




--------------------------------------------------------------------------------




any Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(o) hereof.
(b)    Each Holder of securities covered by a Registration Statement (including
the Initial Purchasers that are Holders, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Company, each of the
Guarantors, each of their respective directors, each of their respective
officers who signs such Registration Statement and each person who controls the
Company and/or any Guarantor within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against losses, claims, damages or liabilities
(or actions in respect thereof) and agree to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each such Holder, but only with respect to
information relating to such Holder furnished to the Company and the Guarantors
by or on behalf of such Holder specifically for inclusion in the documents
referred to in the foregoing indemnity. This indemnity agreement will be in
addition to any liability that any such Holder may otherwise have.
(c)    Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest between the indemnifying party and the indemnified party; (ii) the
actual or potential defendants in, or targets of, any such action include both
the


20


Americas 91432700
 
 




--------------------------------------------------------------------------------




indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. It is
understood and agreed that the indemnifying party shall not, in connection with
any proceeding or separate but related or substantially similar proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) representing the indemnified
parties under paragraph (a) or paragraph (b) of this Section 6, as the case may
be, who are parties to such action or actions. Any such separate firm for any
Holders shall be designated in writing by the Holders who sold a majority in
interest of the Securities or New Securities by all such Holders in the case of
paragraph (a) of this Section 6 or the Company in the case of paragraph (b) of
this Section 6. In the event that any Holders are indemnified persons
collectively entitled, in connection with a proceeding or separate but related
or substantially similar proceedings in a single jurisdiction, to the payment of
fees and expenses of a single separate firm under this Section 6(c), and any
such Holders cannot agree to a mutually acceptable separate firm to act as
counsel thereto, then such separate firm for all such indemnified parties shall
be designated in writing by the Holders who sold a majority in interest of the
Securities or New Securities by all such Holders. An indemnifying party will
not, without the prior written consent of the indemnified parties, which shall
not be unreasonably withheld, delayed or conditioned, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and (ii) does not include any statement as to any admission, assumption or
stipulation as to fault, liability, culpability or a failure to act by or on
behalf of any indemnified party. All fees and expenses reimbursed pursuant to
this paragraph (c) shall be reimbursed as they are incurred.
(d)    After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with


21


Americas 91432700
 
 




--------------------------------------------------------------------------------




the third sentence of paragraph (c) of this Section 6 or (ii) the indemnifying
party has authorized in writing the employment of counsel for the indemnified
party at the expense of the indemnifying party. After such notice from the
indemnifying party to such indemnified party, the indemnifying party will not be
liable for the costs and expenses of any settlement of such action effected by
such indemnified party without the prior written consent of the indemnifying
party (which consent shall not be unreasonably withheld, delayed or
conditioned), unless such indemnified party waived in writing its rights under
this Section 6, in which case the indemnified party may effect such a settlement
without such consent.
(e)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason for the losses, claims, damages or liabilities (or actions
in respect thereof) (other than by virtue of the failure of an indemnified party
to notify the indemnifying party of its right to indemnification pursuant to
paragraph (a) or (b) of this Section 6, where such failure materially prejudices
the indemnifying party (through the forfeiture of substantial rights or
defenses)) referred to therein, then each applicable indemnifying party shall
have a joint and several obligation (unless the Holders are the indemnifying
parties in which case their obligations are several and not joint) to contribute
to the aggregate losses, claims, damages and liabilities (including legal or
other expenses reasonably incurred in connection with investigating or defending
any loss, claim, liability, damage or action) (collectively “Losses”) to which
such indemnified party may be subject in such proportion as is appropriate to
reflect the relative benefits received by such indemnifying party, on the one
hand, and such indemnified party, on the other hand, from the Initial Placement
and the Registration Statement which resulted in such Losses; provided, however,
that in no case shall the Initial Purchasers be responsible, in the aggregate,
for any amount in excess of the Debt Securities Fees applicable to such
Security, or in the case of a New Security, the Debt Securities Fees applicable
to the Security that was exchangeable into such New Security, nor shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the securities purchased by such underwriter under
the Registration Statement which resulted in such Losses. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the indemnifying party and the indemnified party shall contribute to cover the
cost of the Losses in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the Debt Securities Fee, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as


22


Americas 91432700
 
 




--------------------------------------------------------------------------------




applicable, registered under the Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (e), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 6, each person who controls a Holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, each officer of the Company or any of the
Guarantors who shall have signed the Registration Statement and each director of
the Company or any of the Guarantors shall have the same rights to contribution
as the Company and the Guarantors, subject in each case to the applicable terms
and conditions of this paragraph (e).
(f)    The provisions of this Section 6 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
Underwritten Registrations.
(a)    The Company shall not be required to assist in an underwritten offering
unless requested by the Majority Holders.
(b)    If any of the Securities or New Securities, as the case may be, covered
by any Shelf Registration Statement are to be sold in an underwritten offering,
the Managing Underwriters shall be selected by the Majority Holders and shall be
reasonably acceptable to the Company.
(c)    No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting


23


Americas 91432700
 
 




--------------------------------------------------------------------------------




arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
Registration Defaults. If any of the following events shall occur, then the
Company shall pay additional interest (the “Additional Interest”) to the Holders
of Registrable Securities in respect of the Registrable Securities as follows:
(a)    if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to, in the case of any required Exchange
Offer Registration Statement, the Exchange Offer Effectiveness Deadline, and, in
the case of any required Shelf Registration Statement, the Shelf Effectiveness
Deadline, then commencing on the day after such Exchange Offer Effectiveness
Deadline or Shelf Effectiveness Deadline, as applicable, Additional Interest
shall accrue on the Registrable Securities at a rate of 0.25% per annum for the
first 90 days from and including such specified date and 0.25% per annum at the
end of each subsequent 90-day period thereafter in each case until the
Registration Statement, if required hereby, becomes effective, up to a maximum
increase of 1.00% per annum; or
(b)    if any Registered Exchange Offer required by this Agreement is not
completed prior to the Exchange Offer Completion Date, then Additional Interest
shall accrue on the Registrable Securities at a rate of 0.25% per annum for the
first 90 days from and including such Exchange Offer Completion Date and 0.25%
per annum at the end of each subsequent 90‑day period thereafter in each case
until the Registered Exchange Offer required by this Agreement is completed, up
to a maximum increase of 1.00% per annum; or
(c)    if any Registration Statement required by this Agreement has been
declared effective but ceases to be effective at any time at which it is
required to be effective under this Agreement without being succeeded within one
Business Day by a post-effective amendment to such Registration Statement that
cures such failure and that is itself declared effective on the same Business
Day of its filing, then commencing on the day the Registration Statement ceases
to be effective, Additional Interest shall accrue on the Registrable Securities
at a rate of 0.25% per annum for the first 90 days from and including such
specified date and 0.25% per annum at the end of each subsequent 90-day period
thereafter in each case until the Registration Statement, if required hereby,
becomes effective, up to a maximum increase of 1.00% per annum;
provided, however, that Additional Interest may not accrue under more than one
of the foregoing clauses at any one time; and provided, further, that (1) upon
the effectiveness of the Registration Statement (in the case of
paragraph (a) above), or


24


Americas 91432700
 
 




--------------------------------------------------------------------------------




(2) upon the effectiveness of the Registration Statement which had ceased to
remain effective (in the case of paragraph (c) above), Additional Interest shall
cease to accrue. Furthermore, no incremental Additional Interest shall accrue
during any Deferral Period.
No Inconsistent Agreements. The Company and the Guarantors have not entered
into, and agree not to enter into, any agreement with respect to their
securities that is inconsistent with the rights granted to the Holders herein or
that otherwise conflicts with the provisions hereof. Notwithstanding the
foregoing, however, such provision shall not prohibit the Company or the
Guarantors from satisfying their obligations under any existing agreements
providing security holders with registration rights.
Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company and the Guarantors
have obtained the written consent of the Holders of a majority of the aggregate
principal amount of the Registrable Securities outstanding; provided that, with
respect to any matter that directly or indirectly affects the rights of the
Initial Purchasers hereunder, the Company and the Guarantors shall obtain the
written consent of the Initial Purchasers against which such amendment,
qualification, supplement, waiver or consent is to be effective; provided,
further, that no amendment, qualification, supplement, waiver or consent with
respect to Section 8 hereof shall be effective as against any Holder of
Registered Securities unless consented to in writing by such Holder; and
provided, further, that the provisions of this Section 10 may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company and the Guarantors
have obtained the written consent of the Initial Purchasers and each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders, determined on the basis of Securities or New
Securities, as the case may be, being sold rather than registered under such
Registration Statement.
Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
(a)    if to a Holder, at the most current address given by such holder to the
Company and the Guarantors in accordance with the provisions of this Section 11,
which address


25


Americas 91432700
 
 




--------------------------------------------------------------------------------




initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;
(b)    if to the Initial Purchasers in care of the Representative, initially at
the address or the Representative set forth in the Purchase Agreement; and
(c)    if to the Company and the Guarantors, initially at the Company’s address
set forth in the Purchase Agreement.
All such notices and communications shall be deemed to have been duly given when
received.
The Representative on behalf of the Initial Purchasers or the Company and the
Guarantors by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.
Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.
Successors. This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their respective successors and assigns, including, without the
need for an express assignment or any consent thereto by the Company and the
Guarantors, subsequent Holders of Securities and the New Securities, or the
indemnified persons referred to in Section 6 hereof. The Company and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the New Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
Integration. This Agreement superseded all prior agreements and understandings
(whether written or oral) among the parties with respect to the subject matter
hereof.
Counterparts. This Agreement may be signed in one or more counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same agreement.
Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.


26


Americas 91432700
 
 




--------------------------------------------------------------------------------




Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed within the State of New York. The parties hereto each hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all rights to trial by jury in any legal proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby.
Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
Securities Held by the Company, etc. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities or New Securities is
required hereunder, Securities or New Securities, as applicable, held by the
Company, the Guarantors or their Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.




27


Americas 91432700
 
 




--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the Initial Purchasers.
Xerium Technologies, Inc.
By: /s/ Clifford E. Pietrafitta    
Name: Clifford E. Pietrafitta
Title: Executive Vice President, Chief
Financial Officer and Treasurer




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
Americas 91432700
 
 




--------------------------------------------------------------------------------







GUARANTORS
Huyck Licensco Inc.
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer
Robec Brazil LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Stowe Woodward LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Stowe Woodward Licensco LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Wangner Itelpa I LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
Americas 91432700
 
 




--------------------------------------------------------------------------------







Wangner Itelpa II LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Weavexx, LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Xerium III (US) Limited
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Xerium IV (US) Limited
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Xerium V (US) Limited
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


Xerium Asia, LLC
By: /s/ Clifford E. Pietrafitta    


[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
Americas 91432700
 
 




--------------------------------------------------------------------------------





Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


XTI LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


JJ Plank Company, LLC
By: /s/ Clifford E. Pietrafitta    
Name:    Clifford E. Pietrafitta
Title:        Vice President, Chief Financial Officer and Treasurer


[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
Americas 91432700
 
 




--------------------------------------------------------------------------------






The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.
By: JEFFERIES LLC




By: /s/ Authorized Person    
As Representative for itself and the other several
Initial Purchasers




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]


Americas 91432700
 
 




--------------------------------------------------------------------------------






ANNEX A
Each Broker-Dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a Broker-Dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This prospectus, as it may be amended or supplemented from time to
time, may be used by a Broker-Dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such Broker-Dealer as a result of market-making activities or other
trading activities. The Company has agreed that, for a period of 90 days after
the date of this prospectus, it will make this prospectus available to any
Broker-Dealer for use in connection with any such resale. See “Plan of
Distribution.”




A-1


Americas 91432700
 
 




--------------------------------------------------------------------------------






ANNEX B
Each Broker-Dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such Broker-Dealer as a
result of market‑making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities. See “Annex C - Plan of Distribution.”




B-1


Americas 91432700
 
 




--------------------------------------------------------------------------------






ANNEX C
PLAN OF DISTRIBUTION
Each Broker-Dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. This prospectus, as it may be
amended or supplemented from time to time, may be used by a Broker-Dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities. In addition, all dealers effecting transactions in the
new securities may be required to deliver a prospectus. To the extent any such
Broker-Dealer participates in the Exchange Offer, the Company has agreed that,
for a period of 90 days after the date of this prospectus, it will make this
prospectus, as amended or supplemented, available to any Broker-Dealer for use
in connection with any such resale, and will deliver as many additional copies
of this prospectus and any amendment or supplement to this prospectus to any
Broker-Dealer that requests such documents in the Letter of Transmittal.
The Company will not receive any proceeds from any sale of new securities by
Brokers-Dealers. New securities received by Broker-Dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over‑the‑counter market, in negotiated transactions, through
the writing of options on the new securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
Broker-Dealer and/or the purchasers of any such new securities. Any
Broker-Dealer that resells new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
new securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a Broker-Dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.
The Company has agreed to pay all expenses incident to the Exchange Offer other
than commissions or concessions of any brokers or dealers and will indemnify the
holders of the securities (including any Broker-Dealers) against certain
liabilities, including liabilities under the Act.




C-1


Americas 91432700
 
 




--------------------------------------------------------------------------------






ANNEX D
Rider A
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER‑DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.
Name:    __________________________
Address:    __________________________
__________________________
Rider B
If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker‑Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.


D-1


Americas 91432700
 
 


